DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 12/06/2019, in which, claim(s) 1-20 are pending. Claims 1, 8 and 15 are independent.

Drawings
The drawings filed on 12/06/2019 are accepted by The Examiner.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Jeff R. Guinn (Reg. No. 72,863) on 09/09/2021. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently amended) A method for establishing a secure communication channel, the method comprising:
making, by an upper level protocol application, a request for an interface identifier using an interface information set, wherein the request is made based on a session initiation request from a remote peer device;
receiving the interface identifier in response to the request, wherein the interface identifier identifies an interface associated with a physical port, and the physical port is shared between the upper level protocol application and a second upper level protocol application;
providing the interface identifier and an additional information set to a security module, wherein the additional information set comprises at least one selected from a group consisting of a receiving protocol socket at which the session initiation request was received, a second interface identifier associated with a protocol socket, a physical port associated with the second interface identifier, a local Internet Protocol (IP) address associated with the second interface identifier, and a remote IP address of the remote peer device; 
making a first determination, by the security module, that [a] the protocol socket is associated with the interface identifier;
 making a second determination, by the security module and based on the additional information set, that a security policy is configured for establishing the secure communication channel with [a] the remote peer device; and
establishing, using the protocol socket and the security policy, the secure communication channel with the remote peer device.

Please cancel claim 4;

Please cancel claim 7;

Please replace claim 8 with:
8. (Currently amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for establishing a secure communications channel, the method comprising
making, by an upper level protocol application, a request for an interface identifier using an interface information set, wherein the request is made based on a session initiation request from a remote peer device;
receiving the interface identifier in response to the request, wherein the interface identifier identifies an interface associated with a physical port, and the physical port is shared between the upper level protocol application and a second upper level protocol application;
providing the interface identifier and an additional information set to a security module, wherein the additional information set comprises at least one selected from a group consisting of a receiving protocol socket at which the session initiation request was received, a second interface identifier associated with a protocol socket, a physical port associated with the second interface identifier, a local Internet Protocol (IP) address associated with the second interface identifier, and a remote IP address of the remote peer device; 
making a first determination, by the security module, that [a] the protocol socket is associated with the interface identifier;
 making a second determination, by the security module and based on the additional information set, that a security policy is configured for establishing the secure communication channel with [a] the remote peer device; and
establishing, using the protocol socket and the security policy, the secure communication channel with the remote peer device.

Please cancel claim 11;

Please cancel claim 14;

Please replace claim 15 with:
15. (Currently amended) A system for establishing a secure communication channel, the system comprising:
a processor;
a memory device;
a persistent storage device; 
an upper level protocol application executing on the processor and configured to:
make a request for an interface identifier using an interface information set, wherein the request is made based on a session initiation request from a remote peer device;
receive the interface identifier in response to the request, wherein the interface identifier identifies an interface associated with a physical port, and the physical port is shared between the upper level protocol application and a second upper level protocol application;
provide the interface identifier and an additional information set to a security module, wherein the additional information set comprises at least one selected from a group consisting of a receiving protocol socket at which the session initiation request was received, a second interface identifier associated with a protocol socket, a physical port associated with the second interface identifier, a local Internet Protocol (IP) address associated with the second interface identifier, and a remote IP address of the remote peer device; 
the security module, comprising circuitry, and configured to:
make a first determination that [a] the protocol socket is associated with the interface identifier;
 make a second determination, based on the additional information set, that a security policy is configured for establishing the secure communication channel with [a] the remote peer device; and
establish, using the protocol socket and the security policy, the secure communication channel with the remote peer device.

Please cancel claim 17;

Please cancel claim 20;


Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 12-13, 15-16 and 18-19 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In claims 1, 8 and 15:
“making, by an upper level protocol application, a request for an interface identifier using an interface information set, wherein the request is made based on a session initiation request from a remote peer device;
receiving the interface identifier in response to the request, wherein the interface identifier identifies an interface associated with a physical port, and the physical port is shared between the upper level protocol application and a second upper level protocol application;
providing the interface identifier and an additional information set to a security module, wherein the additional information set comprises at least one selected from a group consisting of a receiving protocol socket at which the session initiation request was received, a second interface identifier associated with a protocol socket, a physical port associated with the second interface identifier, a local Internet Protocol (IP) address associated with the second interface identifier, and a remote IP address of the remote peer device; 
establishing, using the protocol socket and the security policy, the secure communication channel with the remote peer device.” in combination with other limitations recited as specified in the independent claim(s). 

The closest prior art made of record are:
Stotski et al. (US 2017/0041288 A1) teaches improved techniques of running multitenant applications involve opening sockets in multiple network namespaces through which respective tenants may access a monolithic application thread.
Hollis et al. (US 2003/0229786 A1) teaches a method for enabling users to securely share application information and resources by granting resource 
Glazemakers et al. (US 2016/0099917 A1) teaches multiple virtual private network connections to be created without the need for administrative privileges, and allow network traffic to be routed using a single virtual adapter instead of a dedicated virtual adapter for each virtual network connection.
Lee et al. (US 2016/0366250 A1) teaches establishing secure peering connections between service providers to exchange application and/or network information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497